Citation Nr: 1225399	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to an effective date prior to November 28, 1995 for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael Eby, II, agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In December 2007, the RO denied a claim for special monthly compensation based on the need for aid and attendance, and denied a claim for service connection for prostate cancer.  In June 2011, the RO denied a claim of entitlement to an effective date prior to November 28, 1995 for service connection for PTSD.  

The issue of whether there was clear and unmistakable error (CUE) in a Board rating decision dated August 17, 1984, is the subject of a separate decision. 

The issues of entitlement to service connection for prostate cancer, and entitlement to an effective date prior to November 28, 1995 for service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is shown to be in need of regular aid and attendance by reason of service-connected disability.

CONCLUSION OF LAW

The criteria for special monthly compensation by reason of being in need regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Special Monthly Compensation - Regular Aid and Attendance

The Veteran asserts that he is entitled to special monthly compensation based on the need for regular aid and attendance.  

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222   (1996).  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

If a veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

In May 2007, the Veteran filed his claim.  In December 2007, the RO denied the claim.  The Veteran has appealed.  

Service connection is currently in effect for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling.  

The critical question to be determined in this case is whether the Veteran's service-connected disability has resulted in the need for regular aid and attendance of another person because of resultant helplessness due to the symptoms of his service-connected PTSD.  

The medical evidence during the time period in issue includes VA and non-VA reports, dated as of May 2006.  See 38 C.F.R. § 3.400(o)(2) (2011). 
 
The claims files include several statements from a VA social worker, J.D.G.  A statement, dated in January 2007, shows that he states the following: the Veteran needs constant supervision to protect him from harm, paranoia, frequent dreams and intrusive thoughts of Vietnam, the tendency to overmedicate, agitation, and homicidal threats.  He remains under treatment for psychiatric symptoms, to include medication.  The Veteran's wife is his primary caregiver, and the Veteran has threatened her and demanded that she leave the house.  A December 2010 statement notes that the Veteran is taking medications for a number of disorders, to include PTSD and major depression, and that he has severe anxiety and insomnia.  In an October 2011 statement, J.D.G. reports that he had discussed the Veteran's case with his current psychiatrist, and that although the Veteran had previously been diagnosed with schizophrenia and retardation, his symptoms are more consistent with PTSD.  

A VA "aid and attendance of housebound" (A&A) form, dated in June 2007, completed by E.M.T., M.D., shows that the Veteran was noted to be unable to drive, walk (unless he used a walker), travel (can't drive), to care for the needs of nature (incontinent of urine), feed himself (wife must shop and prepare meals), dress himself (needs help putting on pants and tying shoes), remain out of bed all day (moves from bed to recliner all day), or get out of doors (wife accompanies him because he has fallen).  He could only go to the doctor, or to church.  

A VA A&A examination report, dated in February 2009, shows that the Veteran was noted to be wheelchair bound due to weakness, balance problems, and falling.  He was also noted to have problems using his hands.  He could not walk without a walker or cane.  He had a loss of memory.  He left the house only for doctor's appointments.  He cannot take care of himself without help, and he cannot avoid household dangers.  The examiner indicated that he requires the daily personal health care services or a skilled provider without which he would require hospital, nursing home or other institutional care.  

A VA A&A examination report, dated in May 2010, shows that the Veteran was noted to have prostate cancer, bladder cancer, hip arthritis, depression, PTSD, low back pain, and hypertension.  The Veteran was able to be able to feed himself, but not to prepare his own meals.  He needed assistance in bathing and attending to other hygiene needs.  If his wife was not present, he required nursing home care.  He required medication management, and he did not have the ability to manage his own financial affairs.  He was in a wheelchair 90 to 95 percent of the time due to unsteady legs and low back pain, with fatigue and weakness.  He had memory loss, and loss of balance, and he was incontinent.  He could leave home for  a doctor's visit or tests.  Aids were required for locomotion, and he could ambulate one block or less.  

A VA "aid and attendance of housebound" (A&A) examination report, dated in May 2011, shows the following: the Veteran was not able to feed himself.  He requires medication management.  He needs assistance in bathing and tending to other hygiene needs ("a fall risk, grab bars, toilet bench, hand held shower, raised toilet seat).  He did not require nursing home care.  He did not have the ability to manage his own financial affairs.  His medical conditions aggravate his PTSD.  His wife manages his care, including medications, transportation, supervision of activities of daily living, and "financial, and other."  He left the premises three to four times per week primarily for medical appointments, and he occasionally went to church.  He did not drive.  He had a wheelchair, walker, and ramp.  He required aids to ambulate, and could go no more than 50 feet.  

A VA PTSD examination report, dated in August 2011, notes that the Veteran was afforded Axis I diagnoses of PTSD, and major depression.  His Axis V diagnosis was a global assessment of functioning (GAF) score of 32.  The examiner stated that it was not possible to differentiate between the Veteran's PTSD symptoms and his depression symptoms because "the science is not advanced enough."  The examiner noted the following: the Veteran's PTSD "is horrific and is totally disabling," and it resulted in total occupational and social impairment.  The Veteran is still married but the marriage has been marked by several separations caused by his PTSD symptoms, and his wife must leave the home at times to avoid a breakdown brought on by his mental health challenges.  He does not trust anyone in his family to visit except for rare visits by his grandchildren, and he quickly gets upset with them.  His symptoms included recurrent and distressing recollections of the event, recurrent and distressing dreams, acting and feeling as if the event were recurring, intense psychological distress and physiological reactivity upon exposure to cues that symbolize or resemble an aspect of the traumatic event, sleep difficulties, difficulty concentrating, hypervigilance, panic attacks, near-continuous panic or depression affecting the ability to function independently, mild memory loss, impairment of short-term and long-term memory, impaired judgment, suicidal ideation, persistent delusions or hallucinations, an intermittent inability to perform activities of daily living, and irritability and outbursts of anger.  

Based on its review of the record, the Board finds that the criteria for special monthly compensation based on the need for regular aid and attendance have been met.  The evidence shows that the Veteran cannot take care of himself without help, and that he cannot avoid household dangers.  A VA examiner has indicated that he requires the daily personal health care services or a skilled provider without which he would require hospital, nursing home or other institutional care.  His most recent PTSD examination report shows that he was given a GAF score of 32.  This scores indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).   See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994).  In addition, this report states that he has a wide variety of psychiatric symptoms, to include memory impairment, recurrent and distressing recollections of the event, recurrent and distressing dreams, intense psychological distress and physiological reactivity upon exposure to cues, sleep difficulties, difficulty concentrating, near-continuous panic or depression affecting the ability to function independently, impaired judgment, suicidal ideation, persistent delusions or hallucinations, and an intermittent inability to perform activities of daily living.  A VA social worker has stated that the Veteran needs constant supervision to protect him from harm, paranoia, frequent dreams and intrusive thoughts of Vietnam, the tendency to overmedicate, agitation, and homicidal threat.  In this regard, VA progress notes indicate that he is taking over 20 medications, to include Setraline for depression.  The Board has considered that the Veteran has a number of severe physical disorders for which service connection is not in effect, and that some of these require him to use a cane, walker, or wheelchair, depending upon the distance involved.  To the extent that he is shown to have several severe nonservice-connected disabilities, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in a veteran's favor, and that such signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, none of the three VA A&A examination reports clearly indicate whether or not the effects of the Veteran's service-connected PTSD, alone, warrant aid and attendance, and under the circumstances, further development is not appropriate.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).   Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that the criteria for special monthly compensation based on aid and attendance are shown to have been met. 

The Board notes that the Veteran has not claimed entitlement to special monthly compensation on the basis of being housebound, and in any event, the grant of special monthly compensation based on aid and attendance effectively renders such an issue moot, since special monthly compensation based on aid and attendance is the higher benefit and payable at a higher rate. 

As a final matter, on November 9, 2000, the President signed into law the VCAA, which redefined VA's duty to assist, enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and eliminated the well- grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. § 5107  note (Effective and Applicability Provisions).  The Board notes that in a letter, dated in March 2006, VA fulfilled its re-defined notice requirements as they pertain to the Veteran's claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  In any event, the Board finds that any failure in the duty to assist could be no more than harmless error, inasmuch as the Board has determined that a full grant the benefit sought on appeal is warranted.


ORDER

Special monthly compensation based on the need for aid and attendance is granted, subject to the regulations governing the award of monetary benefits. 


REMAND

With regard to the claim of entitlement to an effective date prior to November 28, 1995, for service connection for PTSD, in a June 1996 decision, the RO granted service connection for PTSD, and assigned an effective date of November 28, 1995.  The Veteran appealed the issue of entitlement to an effective date prior to November 28, 1995, and in May 1999, the Board denied the claim.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b).  

In November 2010, the Veteran raised the issue of entitlement to an effective date prior to November 28, 1995, for service connection for PTSD based on a claim of clear and unmistakable error (CUE) in a June 1996 RO decision.  In June 2011, the RO denied the claim.

In a statement, received in November 2011, the Veteran indicated that he disagreed with the RO's June 2011 decision, and this statement satisfies the criteria for a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.201, 20.302 (2011).  Because a timely NOD was filed to this aspect of the RO's June 2011 rating decision, the RO must now provide the Veteran with a statement of the case on the issue of entitlement to an effective date prior to November 28, 1995, for service connection for PTSD based on a claim of CUE in a June 1996 RO decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the claim for service connection for prostate cancer, the Board first notes that the Veteran is shown to have served in Vietnam, and that he is therefore presumed to have been exposed to Agent Orange.  Furthermore, the applicable law includes prostate cancer as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).  

With regard to the medical evidence, private medical treatment reports, to include reports from the Louisiana State University Medical Center Earl K. Long (LSUMC), show that in November 1999, the Veteran underwent a resection of the bladder.  The discharge diagnosis was transitional cell carcinoma of the bladder, and coloneobladder cutaneous fistula.  The following month, he underwent a right bladder prostate resection with reconstruction with sigmoid reservoir, appendectomy.  The LSUMC reports do not note the presence of prostate cancer.  However, a number of VA and non-VA reports dated in 2000 or thereafter note a history of prostate cancer; other reports merely note a history of bladder cancer.  In particular, a statement from a VA physician, T.P.D., M.D., dated in November 2009, shows that this physician states that, "The Veteran does in fact have prostate cancer for which he had his prostate resected in 1999."  

VA is obliged to provide an examination or obtain a medical opinion in a claim inter alia when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under the circumstances, a medical opinion should be obtained to determine whether or not the Veteran had prostate cancer, to include affording the appellant an examination if deemed necessary.  

The appellant must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011). 



Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issue of entitlement to an effective date prior to November 28, 1995, for service connection for PTSD based on a claim of CUE in a June 1996 RO decision.  The Veteran should be advised that he may perfect his appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

2.  Provide the appellant's claims file to a physician.  The physician should indicate in the report that the appellant's claims folder was reviewed.  

The physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran had prostate cancer.  The physician should discuss the significance, if any, of the Veteran's bladder cancer, or any other relevant findings.  

The physician should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the physician determines that an examination is necessary in order to provide the requested opinion, such an examination should be accomplished.  Any diagnostic tests deemed necessary should be conducted.  

3.  After conducting any other development deemed appropriate, readjudicate the issue of entitlement to service connection for prostate cancer.  If the benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


